





Exhibit 10.3
NEWTEK BUSINESS SERVICES CORP.
_____________________________


Employment Agreement with
Michael A. Schwartz
_____________________________


PREAMBLE. This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
1st day of April 2018 (the “Effective Date”), by and between NEWTEK BUSINESS
SERVICES CORP. (the “Company”) and MICHAEL A. SCHWARTZ (the “Executive”).
WHEREAS, the Executive is currently employed by the Company as Chief Legal
Officer, Chief Compliance Officer and Corporate Secretary; and
WHEREAS, the parties desire by this writing to set forth the employment
relationship of the Company and the Executive as of the Effective Date.
NOW, THEREFORE, it is AGREED as follows:
1.    Defined Terms
When used anywhere in the Agreement, the following terms shall have the meaning
set forth herein.
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Change in Control” shall mean any one of the following events: (i) the
acquisition of ownership, holding or power to vote more than 25% of the
Company’s voting shares by any person or persons acting as a “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934), (ii) the
acquisition of the ability to control the election of a majority of the Board by
any person or persons acting as a “group” (within the meaning of Section 13(d)
of the Securities Exchange Act of 1934), (iii) the acquisition of a controlling
influence over the management or policies of the Company by any person or by
persons acting as a “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934), or (iv) during any period of two consecutive
years, individuals (the “Continuing Directors”) who at the beginning of such
period constitute the Board (the “Existing Board”) cease for any reason to
constitute at least two-thirds thereof, provided that any individual whose
election or nomination for election as a member of the Existing Board was
approved by a vote of at least two-thirds of the Continuing Directors then in
office shall be considered a Continuing Director. For purposes of defining
Change in Control, the term “person” refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. Notwithstanding the foregoing, a Change in Control
as defined in this Section 1(b) shall not be treated as a Change in Control for
purposes of this Agreement unless it constitutes a “change in control event”
within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations
promulgated under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (the “Treasury Regulations”).
(c)     “Common Stock” shall mean shares of the Company’s common stock, par
value $0.02 per share.
(d)     “Good Reason” shall mean any of the following events, which has not been
consented to in advance by the Executive in writing during the term of the
Agreement: (i) the requirement that the Executive move his personal residence,
or perform his principal executive functions, more than fifty (50) miles from
his primary office as of the Effective Date; (ii) a material reduction in the
Executive’s Annual Base Compensation as the same may be increased from time to
time; (iii) the failure by the Company to continue to provide the Executive with
compensation and benefits provided for on the Effective Date, as the same may be
increased from time to time, or with benefits





--------------------------------------------------------------------------------





substantially similar to those provided to him under any of the Executive
benefit plans in which the Executive now or hereafter becomes a participant, or
the taking of any action by the Company which would directly or indirectly
reduce any of such benefits or deprive the Executive of any material fringe
benefit enjoyed by him; (iv) the assignment to the Executive of duties and
responsibilities that constitute a material diminution from those associated
with his position on the Effective Date; or (v) a material diminution or
reduction in the Executive’s responsibilities or authority (including reporting
responsibilities) in connection with his employment with the Company.
(e)    “Just Cause” shall mean the Executive’s willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, conviction for a felony, or material breach of any provision of this
Agreement. No act, or failure to act, on the Executive’s part shall be
considered “willful” unless Executive has acted, or failed to act, with an
absence of good faith and without a reasonable belief that Executive’s action or
failure to act was in the best interests of the Company.
2.    Employment. The Executive is employed as Chief Legal Officer, Chief
Compliance Officer and Corporate Secretary of the Company. The Executive shall
render such administrative and management services for the Company, its
subsidiaries and portfolio companies as are currently rendered and as are
customarily performed by persons situated in a similar executive capacity and
consistent with the duties of a Chief Legal Officer and Chief Compliance Officer
as set forth in the Bylaws of the Company. The Executive shall report to the
Chief Executive Officer in his role as Chief Legal Officer. The Executive shall
report to the Board in his role as Chief Compliance Officer. The Executive shall
also promote, by entertainment or otherwise, as and to the extent permitted by
law, the business of the Company and its subsidiaries. The Executive’s other
duties shall be such as the Chief Executive Officer or Board may from time to
time reasonably direct, including normal duties as an officer of the Company.
3.    Annual Base Compensation. The Company agrees to pay the Executive during
the term of this Agreement a salary at the rate of $335,000 per annum, payable
in cash not less frequently than monthly.
4.    Cash Bonuses. The Chief Executive Officer shall determine the Executive’s
right to receive cash bonuses. Cash bonuses shall be awarded annually based upon
the Executive’s and the Company’s annual performance pursuant to the Company’s
policy.
5.    Other Benefits.
(a)    Participation in Retirement, Medical and Other Plans. The Executive shall
participate in any plan that the Company maintains for the benefit of its
employees if the plan relates to (i) pension, profit-sharing, or other
retirement benefits, (ii) medical insurance or the reimbursement of medical or
dependent care expenses, or (iii) other group benefits, including disability and
life insurance plans.
(b)    Executive Benefits; Expenses. The Executive shall participate in any
fringe benefits which are or may become available to the Company’s senior
management Executives, including for example incentive compensation plans, club
memberships, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Executive under this
Agreement. The Executive shall be reimbursed for all reasonable out-of-pocket
business expenses which he shall incur in connection with his services under
this Agreement upon substantiation of such expenses in accordance with the
policies of the Company.
6.    Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on March 31, 2019 or
such earlier date as is determined in accordance with Section 11 (the “Term”).”
7.    Loyalty; Noncompetition.
(a)    During the period of Executive’s employment hereunder and except for
illnesses, reasonable vacation periods, and reasonable leaves of absence, the
Executive shall devote substantially all of Executive’s full business time,
attention, skill, and efforts to the faithful performance of Executive’s duties
hereunder; provided, however, from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions





--------------------------------------------------------------------------------





in, companies or organizations, at the request of the Company or which will not
present in the opinion of the Board any conflict of interest with the Company or
any of its subsidiaries or portfolio companies, nor unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, nor violate any
applicable statute or regulation. During the Term of Executive’s employment
under this Agreement, the Executive shall not engage in any business or activity
contrary to the business affairs or interests of the Company.
(b)    Nothing contained in this Paragraph 7 shall be deemed to prevent or limit
the Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company or, solely as a passive or minority
investor, in any business, provided such investment does not: (i) constitute a
conflict of interest, (ii) violate laws or regulations applicable to the
Company, including, without limitation, the Investment Company Act of 1940, or
(iii) violate any rules or polices promulgated by the Board.
8.    Standards. The Executive shall perform his duties under this Agreement in
accordance with such reasonable standards as the Chief Executive Officer may
establish from time to time. The Company will provide Executive with the working
facilities and staff customary for similar executives and necessary for him to
perform his duties.
9.    Vacation and Sick Leave. At such reasonable times according to Company
policy the Executive shall be entitled, without loss of pay, to absent himself
voluntarily from the performance of his employment under this Agreement, all
such voluntary absences to count as vacation time; provided that:
(a)    The Executive shall be entitled to an annual vacation in accordance with
the policies that the Company periodically establishes for senior management
Executives of the Company.
(b)    The Executive shall not receive any additional compensation from the
Company on account of his failure to take a vacation, and the Executive shall
not accumulate unused vacation from one fiscal year to the next, except in
either case to the extent authorized by the Chief Executive Officer.
(c)    In addition to the aforesaid paid vacations, the Executive shall be
entitled to absent himself voluntarily from the performance of his employment
with the Company for such additional periods of time and for such valid and
legitimate reasons as the Chief Executive Officer may in his discretion
determine. Further, the Chief Executive Officer may grant to the Executive a
leave or leaves of absence with or without pay..
(d)    In addition, the Executive shall be entitled to an annual sick leave
benefit as established by the Company.
10.    Indemnification. The Company shall, to the extent permitted by the
Company’s Bylaws, indemnify and hold harmless Executive from any and all loss,
expense, or liability that he may incur due to his services for the Company as
an officer and or a director of the Company or any of its subsidiaries or
portfolio companies (including any liability Executive may ever incur as the
result of severance benefits Executive collects pursuant to Sections 11 or 13),
during the full Term of this Agreement and shall at all times maintain adequate
insurance for such purposes.
11.    Termination and Termination Pay. Subject to Section 13 hereof, the
Executive’s employment hereunder may be terminated under the following
circumstances:
(a)    Just Cause. The Chief Executive Officer may, based on a good faith
determination and only after giving the Executive written notice and a
reasonable opportunity to cure, immediately terminate the Executive’s employment
at any time, for Just Cause. The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just Cause.
(b)    Without Just Cause. The Chief Executive Officer may, by written notice to
the Executive, immediately terminate Executive’s employment for a reason other
than Just Cause. In such event, the Executive shall be entitled to a total
severance payment equal to one (1) times the sum of (i) Executive’s Annual Base
Compensation in effect at the time of termination, plus (ii) the amount of all
compensation paid to Executive under Section 4 hereof





--------------------------------------------------------------------------------





with respect to the immediately preceding fiscal year (the “Severance Payment”).
The Severance Payment shall be paid in equal installments over a twelve (12)
month period following the Executive’s termination of employment, payable in
accordance with the Company’s regularly scheduled payroll (the “Installment
Payments”). Each Installment Payment shall be treated as a separate payment for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii).
(c)    Resignation by Executive with Good Reason. The Executive may at any time
immediately terminate employment for Good Reason, in which case the Executive
shall be entitled to receive the Severance Payment payable in the same manner
and on the same basis as provided for under Section 11(b) herein upon a
termination without Just Cause. In addition, the Executive will be entitled to
health, life, disability and other benefits which the Executive would have been
eligible to participate in through the expiration of the Term based on the
benefit levels substantially equal to those that the Company provided for the
Executive at the date of termination of employment, subject to any restrictions
as may be required under Code Section 409A
(d)    Resignation by Executive without Good Reason. The Executive may
voluntarily terminate employment with the Company during the term of this
Agreement, upon at least 60 days’ prior written notice to the Chief Executive
Officer, in which case the Executive shall receive only his compensation, vested
rights, and Executive benefits up to the date of Executive’s last day of
employment.
(e)    Death, or Disability. If the Executive’s employment terminates during the
Term of this Agreement due to Executive’s death or a disability that results in
Executive’s collection of any long-term disability benefits, the Executive (or
the beneficiaries of Executive’s estate) shall be entitled to receive the
compensation and benefits that the Executive would otherwise have become
entitled to receive pursuant to subsection (d) hereof upon a resignation without
Good Reason.
(f)     Non-Renewal Payment. If the Term of this Agreement is not extended for
at least one (1) additional year in circumstances in which the Executive is
willing and able to execute such extension and continue performing services (the
“Non-Renewal”), then the Executive’s employment shall be terminated by the
Company effective as of the expiration of the Term, in which event Executive
shall be entitled to fifty percent (50%) times the Severance Payment (the
“Non-Renewal Payment”). The Non-Renewal Payment shall be paid in equal
installments over the six (6) month period following the Executive’s termination
of employment, payable in accordance with the Company’s regularly scheduled
payroll. However, if the Non-Renewal occurs following a Change in Control, the
Non-Renewal Payment shall be paid in a lump sum within thirty (30) days of
Executive’s termination of employment.
(g)     Acceleration of Equity Awards. All: (i) outstanding and unvested options
to purchase Common Stock granted to Executive under any equity plan of the
Company, (ii) unvested shares of restricted Common Stock awarded to the
Executive under any equity plan of the Company, and (iii) other equity and
equity equivalent awards then held by the Executive, shall be accelerated in
full, and thereafter all such options, shares of restricted Common Stock and
other equity awards shall be immediately vested and exercisable for such period
of time as provided for by the specific agreements governing each such award,
upon Executive’s termination pursuant to Sections 11(b), (c), (e) or (f) hereof.
12.    No Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.
13.    Change in Control. Notwithstanding any provision in this Agreement to the
contrary, if Executive’s employment is terminated following a Change of Control:
(i) by the Company or its successor in interest for any reason other than Just
Cause, or (ii) by the Executive for Good Reason, the Executive shall be paid the
Severance Payment in a lump sum within thirty (30) days of Executive’s
termination of employment.
14.    Covenants.
(a)    Definitions. For purposes of this Agreement:





--------------------------------------------------------------------------------





(i)    Restrictive Period. The term “Restrictive Period” shall mean the period
beginning on the Effective Date and ending two (2) years after the termination
of the Executive’s employment hereunder.
(ii)    Covered Customer. The term “Covered Customer” shall mean (A) during the
Term, any customer, merchant, independent sales agency (ISA), independent sales
organization (ISO), alliance partner or any intermediary of the Company or its
portfolio companies and (B) after the Term, as of the end of the Term, a Covered
Customer of the Company or its portfolio companies within the prior three years.
(iii)    Covered Business. The term “Covered Business” shall mean (A) during the
term, any business in which the Company is engaged and (B) after the Term, any
business in which the Company was engaged as of the end of the Term.
(iv)    Covered State. The term “Covered State” shall mean (A) during the Term,
any state in the United States and (B) after the Term, any state (1) in which,
as of the end of the Term, the Company was engaged in business or (2) with
respect to which the Company, as of the end of the Term, had expended material
expense and/or efforts in connection with preparing to do business therein.
(b)    Non-Interference. The Executive covenants and agrees that Executive will
not at any time during the Restrictive Period for whatever reason, whether for
Executive’s own account or for the account of any other person, firm,
corporation or other business organization: (i) interfere with contractual
relationships between the Company or its subsidiaries or portfolio companies and
any of their Covered Customers or employees; (ii) hire, or solicit for hire, any
person who is employed by the Company or its subsidiaries or portfolio
companies, without the express written consent of the Company; or (iii) other
than on behalf of the Company or its subsidiaries or portfolio companies,
solicit any Covered Customer in connection with the engagement, by any person or
entity, in any Covered Business in any Covered State.
(c)    Confidentiality. The Executive will not, at any time whether during or
after his termination of employment, (i) disclose to anyone, without proper
authorization from the Company, or (ii) use, for his or another’s benefit, any
confidential or proprietary information of the Company or any subsidiary of the
Company, which may include trade secrets, business plans or outlooks, financial
data, marketing or sales programs, customer lists, brand formulations, training
and operations manuals, products or price strategies, mergers, acquisitions,
and/or Company personnel issues.
(d)    Blue Pencil; Equitable Relief. The provisions contained in this Section
14 as to the time periods, scope of activities, persons or entities affected and
territories restricted shall be deemed divisible so that if any provision
contained in this Section is determined to be invalid or unenforceable, such
provision shall be deemed modified so as to be valid and enforceable to the full
extent lawfully permitted. The Executive acknowledges that the provisions of
this Section 14 are reasonable and necessary for the protection of the Company
and that the Company will be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 14, the
Company will be entitled (i) to damages sufficient to compensate the Company for
any harm to the Company caused thereby and (ii) to specific performance and
injunctive relief for the purpose of preventing the breach or threatened breach
thereof without bond or other security or a showing that monetary damages will
not provide an adequate remedy, in addition to any other relief to which the
Company may be entitled under this Agreement.
15.    Reimbursement for Litigation Expenses.
In the event that any dispute arises between the Executive and the Company as to
the terms or interpretation of this Agreement, whether instituted by formal
legal proceedings or otherwise, including any action that the Executive takes to
enforce the terms of this Agreement or to defend against any action taken by the
Company, the Executive shall be reimbursed for all costs and expenses, including
reasonable attorneys’ fees, arising from such dispute, proceedings or actions,
provided that the Executive shall obtain a final judgement by a court of
competent jurisdiction in favor of the Executive. Such reimbursement shall be
paid within ten (10) days of Executive’s furnishing to the Company written





--------------------------------------------------------------------------------





evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by the Executive.


16.    Successors and Assigns.
(a)    This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.
(b)    Since the Company is contracting for the unique and personal skills of
the Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.
17.    Corporate Authority. Company represents and warrants that the execution
and delivery of this Agreement by it has been duly and properly authorized by
the Board and that when so executed and delivered this Agreement shall
constitute the lawful and binding obligation of the Company.
18.    Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.
19.    Applicable Law. Except to the extent preempted by Federal law, the laws
of the State of New York shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.
20.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
21.    Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto with respect to the matters
addressed and shall supercede all previous agreements with respect to such
matters.
22.    Tax Matters.    All payments or benefits provided under this Agreement
are subject to any applicable employment or tax withholdings or deductions. In
addition, the parties hereby agree that it is their intention that all payments
or benefits provided under this Agreement be exempt from, or if not so exempt,
comply with, Code Section 409A and this Agreement shall be interpreted
accordingly. Notwithstanding anything in this Agreement to the contrary, if any
payments or benefits made or provided under the Agreement are considered
deferred compensation subject to Code Section 409A payable on account of
Employee’s separation from service (but that do not meet an exemption under Code
Section 409A, including without limitation the short term deferral or the
separation pay plan exemption), such payments or benefits shall be paid no
earlier than the date that is six (6) months following Employee’s separation
from service (or, if earlier, the date of death) to the extent required by Code
Section 409A.
[signatures on following page]
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.


NEWTEK BUSINESS SERVICES CORP.




By:    /s/ Barry Sloane            
Barry Sloane, Chief Executive Officer


By:    /s/ Michael A. Schwartz        
Michael A. Schwartz, Chief Legal Officer



